Citation Nr: 1826548	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-34 610A	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to retroactive benefits with application of the provisions governing awards pursuant to the litigation in Nehmer v. Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962 and August 1962 to  September 1979.  He passed away in December 1988, and his surviving spouse is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claims file resides with the VA RO in New Orleans, Louisiana. 

During the pendency of this appeal, the appellant raised the issue of whether clear and unmistakable error (CUE) existed in a January 1980 decision, which awarded a 60 percent rating for arteriosclerotic heart disease.  In essence, she argued that the RO erred in not assigning a 100 percent rating.  The RO denied this CUE claim in an April 2015 rating decision, and notified the appellant that she must file the attached VA Form 21-0958, Notice of Disagreement, to initiate an appeal.  Although the appellant and her representative have continued to argue that the 100 percent rating should have been assigned, the appellant has not filed a notice of disagreement with the April 2015 rating decision on the standardized form attached to her notice letter, as required by regulation effective March 24, 2015.  See 38 C.F.R. § 20.201 (2017).  As such, the CUE claim is not before the Board.  To the extent the appellant is seeking retroactive increased benefits, to include increased DIC based on Nehmer litigation, such will be addressed in the decision below.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Prior to the Veteran's death, service connection was in effect for arteriosclerotic heart disease at a disability rating of 60 percent effective from the day following his discharge from service.  

2.  The Veteran died following cardiac arrest due to severe ischemic cardiomyopathy and the appellant's claim for service connection for the cause of the Veteran's death filed shortly thereafter was granted by a March 1989 rating decision; the appellant was awarded Dependency and Indemnity Compensation (DIC) benefits based on the cause of the Veteran's death.  

3.  No additional benefits are payable to the appellant for any period during the lifetime of the Veteran, and no death benefits in addition to the award of DIC are payable to the appellant based on the litigation in Nehmer v. Department of Veterans Affairs.   


CONCLUSION OF LAW

No retroactive benefits are payable to the appellant with application of the provisions governing awards pursuant to the litigation in Nehmer v. Department of Veterans Affairs as a matter of law.  38 C.F.R. § 3.816 (2017); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The adjudication of the appellant's claim is based on the application of the law as applied to undisputed facts.  As such, additional assistance, such as the further procurement of records, would not assist the appellant with the claim.  Consequently, no further notice or development to fulfill the duties to notify or assist is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).

Service connection was granted for arteriosclerotic heart disease at a disability  rating of 60 percent effective from September 20, 1979, the day following the Veteran's discharge from service, by a January 1980 rating decision.  The Veteran died following cardiac arrest due to severe ischemic cardiomyopathy in December 1988, and the appellant filed a claim for service connection for the cause of the Veteran's death shortly thereafter.  A March 1989 rating decision granted service connection for the cause of the Veteran's death, and the appellant was awarded Dependency and Indemnity Compensation (DIC) benefits based on the cause of the Veteran's death.  Her payment rates were set based on the Veteran's pay grade, and the date of death.  

As the Veteran is a Nehmer class member, a review of the Veteran's claims file was triggered as a result of the addition of ischemic heart disease to the list of "covered herbicide disease" effective from August 31, 2010.  See 38 C.F.R. § 3.816.  In this case, as service connection had already been granted in 1980 for the heart condition that caused the Veteran's death-with service connected compensation for such disability being paid to the Veteran from the day after his separation from service-the addition of ischemic heart disease to the diseases presumed to have been the result of exposure to herbicides did not create a new basis of entitlement to additional benefits payable to the appellant for any period during the Veteran's lifetime.  Similarly, the addition of ischemic heart disease to the diseases presumed to have been the result of exposure to herbicides did not create a new basis for the award of DIC benefits to the appellant, which was based on a finding that service connection for the cause of the Veteran's death was warranted due to the Veteran's service connected heart disability.  The Board finds no authority to support the appellant's contention that her DIC payments (awarded in 1989, effective the first month following the Veteran's death) should be increased based on the results of Nehmer litigation.  As pointed out by the AOJ in the August 2014 statement of the case, the rate of the DIC benefit is the same irrespective of the service-connected condition establishing entitlement, and was based in part on the Veteran's pay grade, and the date of the Veteran's death.  Neither the appellant nor her representative has pointed to any provision in Nehmer-specific effective date laws, or other legal presumptions established following Nehmer litigation.

In short, no additional benefits are payable to the appellant based on the litigation in Nehmer v. Department of Veterans Affairs for any period during the lifetime of the Veteran and no higher rate of death benefits in addition to the award of DIC are payable to the appellant.  As such, the appeal must be denied. 


ORDER

Payment of retroactive benefits with application of the provisions governing awards pursuant to the litigation in Nehmer v. Department of Veterans Affairs is denied.   



____________________________________________
V. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


